UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) off The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 9, 2016 MCIG, INC. (Exact name of registrant as specified in charter) Nevada 333-175941 27-4439285 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2831St. Rose Parkway,Suite 200, Henderson, NV (Address of principal executive offices) (Zip Code) 570-778-6459 Registrant’s telephone number Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) 1 As used in this report, the terms “Company,” “our company,” “us,” “mCig,”, “we” and “our” refer to mCig, Inc. unless the context requires otherwise Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 9, 2016, Michael Hawkins was appointed as the Chief Financial Officer for mCig, Inc. Mr. Hawkins has been a consultant of the Company for the past few months. In addition to his compensation, Mr. Hawkins received an equity distribution of 900,000 shares of company stock. Mr. Hawkins has more than 20 years’ experience as a senior executive officer, where he recently served as the Chief Financial Officer of ICA Solutions, Inc. Mr. Hawkins has an extensive background in modular and green building technology and has served as an industry wide consultant in the building and cannabis industries. In addition, Mr. Hawkins has dealt with manufacturing, retail sales, worldwide distribution, and online internet commerce. These skill sets fit into the business expansion of the Company as it pursues various opportunities for growth in complimenting its current services. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MCIG, INC. Date:May 9, 2016 By: /s/ Paul Rosenberg Paul Rosenberg, Chief Executive Officer 2
